Title: From William Duer to Louisa Catherine Johnson Adams, 8 June 1825
From: Duer, William
To: Adams, Louisa Catherine Johnson




Madam,
Greenbush N.Y. June 8th. 1825.


Presuming upon an acquaintance it was my happiness to form, many years ago, and upon the experience it afforded me of your affability and kindness, I venture, after this lapse of time, and the changes it has produced, to obtrude myself on your recollection, and to solicit your aid in submitting to the consideration of the President, a statement, which nothing but a sense of duty to those who are dependent upon me, could induce me to make, and which I fear, even that motive, will hardly excuse.
I have not the honour to be sufficiently known to the President to take the liberty of addressing him directly—and on a subject like that on which I am about to enter, I feel a repugnance to approach him in the ordinary channels of political communication, or even through the medium of a common friend. I trust therefore I shall be forgiven for adopting the only mode of gaining his attention that seems left to my choice.
Having subsequently to my marriage, & shortly after I had last the pleasure of paying my respects to you, removed from the city of New York to my native County on the North River, I became actively engaged in politics and was in one course sent to the State Legislature. By the favour of my constituents I was continued as their representative for several years in succession, until the interference of my public duties with my professional pursuits, compelled me to decline another re-election.
From the independent course I had endeavored to maintain, I never rendered myself acceptable to the mere leaders & zealots of party—most certainly not to the friends of Mr. Clinton, or the abettors of the Hartford Convention—and upon their united opposition to Mr. Kings reelection to the senate of the United States, I was forced as his friend and advocate into an open rupture with that description of politicians. Their combined forces were eventually defeated, and upon the change of power that ensued, I was appointed by Governor Yates one of the Circuit Judges of the State. This office, which I still hold, was neither solicited nor coveted on my part but I was induced to accept it from the prospect of succeeding Mr. Sanford as Chancellor, he being at that time designated by public sentiments as the successor of Mr. King.
The new change and organization of parties which have since taken place will probably defeat this arrangement—or if Mr Sanford should ever be elected to the Senate by the next Legislature—it is infinitely more improbable that I should be appointed Chancellor. But to this disappointment I am the better reconciled, as I was myself, instrumental in producing it, and as an  alteration in my private circumstances has rendered the accomplishment of my former wishes, a matter of comparative indifference to me. From the commencement of the presidential contest as it was called, to its termination—I was the open and zealous if not the efficient supporter of Mr. Adams; and in order to obtain for him the Electors of this State I was with many other of his  adherents drawn into co-operation with individuals to whom on other occasions we had been opposed—and especially with the  personal party of Mr. Clinton—who though they prefered General Jackson as President, had nevertheless a common interest with the friends of Mr. Adams, in the  exclusion of the caucus Candidate. The effect however of this cooperation was not merely to secure a large majority of the Electors for Mr Adams, but at the same time to transfer the power and patronage of our local government to those who was politically hostile to the most prominent amongst his friends, and thus to exclude them for a time at least from influence and promotion in their own State. The hazard of such a result was foreseen and voluntarily incurred—in order to obtain the  greater objects that were at stake—and as it respects myself I should under other circumstances have silently acquiesced in its consequences. My exertions in what I conceived to be the cause of the Country—if not important were at least disinterested. They were neither prompted by  personal considerations of preference, or stimulated by the expectation of reward—and if I rendered any service entitling me to the notice of the President—my claim must rest where I know he would place it—upon the motives & principles by which I was actuated—and was upon the naked fact of my having supported him.
At the period referred to, I had no ambitious views, but such as sooner or later might have been realized under the State government. The mere  emolument of office was a secondary consideration with me—and but for private occurrences which have intervened—you Madam would never have been troubled with the knowledge of my hopes,  or of their disappointment. But from being recently deprived of a large proportion of Mrs. Duer’s income from her father’s estate by the conduct of her Trustee—I find myself with a numerous family suddenly thrown upon my own resources—which alone are insufficient for the maintenance and education of my children. The practice which I resigned on accepting my present office has passed into other hands—and it would be difficult if not impossible to rejoin it—and I am further deterred from resuming my profession by the dread of relinquishing the small certainty which my salary affords to me, and by the ill success which has hitherto attended every individual in this State who has left the bench to return to the bar. In this situation, I have given up an establishment in Albany & by removing to a country residence in its vicinity—endeavoured to reduce my expences within my income—If I find this practicable I shall have little to regret, except the loss to my children and especially to my daughters who are fast growing up, of those advantages of education and society to which they have hitherto been accustomed, as well as of others more essential to their happiness. I am therefore anxious to exchange my present office for one less conspicuous & honorable perhaps—but more lucrative, and the rumours of the intended resignation of the Post Master at New York has induced me now to intrude upon you, in the hope that through your benevolent interference Madam it is possible for me to obtain it.
The place in question is in many respects peculiarly desirable to me. It would afford at once an adequate  provision for my family and enable us to rejoin our  nearest relatives & numerous connections in the City from whom we have been many years separated. Should however the  report I have heard prove to be unfounded— or  should there exist  insuperable obstacles to the  gratification of my wish to be appointed to the vacancy there—may now or hereafter be other stations at the disposal of the government which might be equally acceptable—and on any such occasion I should be happy if my name might be brought to the recollection of the President. If it be not yielding too far to the  delusions of vanity & self interest, I believe I may  safely affirm that my  nomination to any office under the general government compatible with my qualifications would be favourable received by the  numerous & respectable  portion of the people of this State with whom I acted at the last election. That  portion of the Republican party who adhered to Mr. Crawford are now anxious for conciliation with those of us  from whom on that occasion they were separated—& would not object to it—whilst the leading federalists—particularly in the City of New York are many of them  amongst my warmest personal friends. The only party whose jealousy it might excite are the immediate formal adherents of Governor Clinton—but even these would hardly venture openly to disapprove of it after the  cooperation of my friends in that course of measures which if successful for our purposes— secured the recent election of their Chief. 
As to the  nature & extent of my qualifications for public employment I must beg leave to refer if inquiry becomes necessary to Judge Thompson—General Van Rensselaer—Mr. Van Buren—and Mr. G. C Verplank of this state as gentlemen whose opinions from their public stations are likely to have weight with the government & are  with convenience accessible to the President—My character & reputation are also known to Mr. Wirt the Attorney General, Mr. Webster of Massachusetts—Mr. Archer of Virginia & Mr. Livingston of Louisiana &c. and in the absence of Mr. King, on whose friendship I should have every reliance, correct information of his estimate of me would be afforded by his Son Mr. C. King of New York. There are besides some persons at Washington to whom I have been known since you have heard any account of me & from whom for your private satisfaction, some particulars might be very speedily & incidentally obtained. The names of those who occur to me are Mr. Calvert of Madensburgh Mrs. Tayloe Junr. (late Miss Dickenson) & Mrs. Decatur—with whom I become acquainted some years ago, at my friend’s of one neighbor’s Mr. P. J. Schuyler’s—formerly in Congress from  this state.
And now Madam after reviewing what I have written, I am almost tempted to withhold it. Were I to yield to the suggestions of pride or to scruples as to delicacy—I should undoubtedly suppress it—But I have other  to listen to—apprehensions less dubious to consult, and I feel myself impelled at some hazard of propriety, to throw myself upon your candour—and to beg that if you cannot accede to my request, you will pardon it’s presumption.
I have the honor to be / With great respect & esteem / Madam / Your obedient Servant


W. A. Duer.




